Exhibit 10.7
EXECUTION COPY
AGREEMENT AND PLAN OF MERGER
          This Agreement and Plan of Merger is made and entered into this 5th
day of August, 2009 by and among Emdeon Inc., a Delaware corporation (“Emdeon”),
EBS Holdco II, LLC, a Delaware limited liability company (“Sub 2”), and H&F
Harrington, Inc., a Delaware corporation (“Harrington” and, together with Sub 2,
the “Constituent Entities”).
WITNESSETH:
          WHEREAS, the Board of Directors of Emdeon (on behalf of Emdeon in its
own capacity and in its capacity as the sole member of Sub 2) and the Board of
Directors of Harrington each deem it advisable and in the best interests of the
Constituent Entities and their respective equityholders that Harrington merge
with and into Sub 2 under and pursuant to the provisions of the General
Corporation Law of the State of Delaware (the “DGCL”) and the Delaware Limited
Liability Company Act (the “DLLCA”).
          NOW, THEREFORE, in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
THE MERGER
          Section 1.1 The Merger. Upon the terms and subject to the conditions
set forth in this Agreement, at the Effective Time (as defined in Section 1.2)
Harrington will be merged (the “Merger”) with and into Sub 2 in accordance with
the provisions of Section 264 of the DGCL and Section 18-209 of the DLLCA.
Following the Merger, Sub 2 will continue as the surviving entity (the
“Surviving Entity”) and the separate existence of Harrington shall cease.
          Section 1.2 Effective Time. The Merger will be consummated on the
Closing Date (as defined in Section 2.1) by the filing of a certificate of
merger substantially in the form of Exhibit A (the “Certificate of Merger”) with
the Secretary of State of the State of Delaware in accordance with Section 264
of the DGCL and Section 18-209 of the DLLCA. The time the Merger becomes
effective in accordance with Section 103 of the DGCL and Section 18-209(d) of
the DLLCA is referred to in this Agreement as the “Effective Time.”
          Section 1.3 Effects of the Merger. The Merger will have the effects
set forth in Section 259 (as incorporated by Section 264(e) of the DGCL) and
Section 18-209(g) of the DLLCA. Without limiting the generality of the
foregoing, as of the Effective Time, all properties, rights, privileges, powers
and franchises of Harrington will vest in Sub 2, as the Surviving Entity, and
all debts, liabilities and duties of Harrington will become debts, liabilities
and duties of Sub 2, as the Surviving Entity.

 



--------------------------------------------------------------------------------



 



          Section 1.4 Certificate of Formation and Limited Liability Company
Agreement.
               (a) The Certificate of Formation of Sub 2 as in effect
immediately preceding the Effective Time shall remain unchanged as a result of
the Merger and shall continue as the Certificate of Formation of the Surviving
Entity following the Merger.
               (b) The Limited Liability Company Agreement of Sub 2 as in effect
immediately preceding the Effective Time shall remain unchanged as a result of
the Merger and shall continue as the Limited Liability Company Agreement of the
Surviving Entity following the Merger.
          Section 1.5 Officers. The officers of Sub 2 at the Effective Time, if
any, shall continue as the officers of the Surviving Entity, and will hold
office from the Effective Time until their respective successors are duly
elected or appointed and qualified in the manner provided in the Limited
Liability Company Agreement of the Surviving Entity or as otherwise provided by
law.
          Section 1.6 Conversion of Interests. At the Effective Time, each of
the following transactions shall be deemed to occur simultaneously:
               (a) The limited liability company interests in Sub 2 outstanding
immediately prior to the Effective Time (100% of which is held by Emdeon) shall,
by virtue of the Merger and without any action on the part of the holder
thereof, be converted into and become limited liability company interests in the
Surviving Entity.
               (b) Subject to Section 1.7, the shares of Common Stock of
Harrington (“Harrington Common Stock”) outstanding immediately prior to the
Effective Time shall, by virtue of the Merger and without any action on the part
of the holder thereof, be converted into and become an aggregate of 11,639,697
shares of Class A Common Stock, par value $0.00001 per share, of Emdeon (“Emdeon
Class A Stock”). The sole stockholder of Harrington (the “Harrington
Stockholder”) shall receive, along with the Emdeon Class A Stock, the rights to
receive payments in respect of certain cash tax savings of Emdeon that are the
subject of the Tax Receivable Agreement (Reorganizations) to be entered into by
and among Emdeon, H&F ITR Holdco, L.P., GA ITR Holdco, L.P. and GA-H&F ITR
Holdco, L.P., and that relate to Harrington and transactions entered into by the
Harrington Stockholder.
               (c) The parties acknowledge that Emdeon is issuing the Emdeon
Class A Stock to the Harrington Stockholder pursuant to Section 1.6(b) in
reliance upon the representations given by the Harrington Stockholder in
Section 3.3 of the Reorganization Agreement, dated as of August 4, 2009, by and
among Emdeon, the Harrington Stockholder and the other persons party thereto
(the “Reorganization Agreement”).

2



--------------------------------------------------------------------------------



 



          Section 1.7 No Fractional Shares. Notwithstanding anything to the
contrary in Section 1.6, no fractional shares of Emdeon Class A Stock will be
issued. If the number of shares of Emdeon Class A Stock to be received by the
Harrington Stockholder is not a whole number, then the number of shares of
Emdeon Class A Stock that the Harrington Stockholder shall be entitled to
receive pursuant to this Agreement shall be rounded up or down to the nearest
whole share.
          Section 1.8 Harrington Representations. Harrington hereby makes the
following representations and warranties:
               (a) Harrington has delivered to Emdeon and Sub 2 a true and
complete copy of its certificate of incorporation and bylaws, each as in effect
on the date hereof.
               (b) The authorized capital stock of Harrington consists solely of
1,000 shares of Harrington Common Stock.
               (c) As of the date hereof (and as of immediately prior to the
Effective Time), (i) 1,000 shares of Harrington Common Stock are issued and
outstanding and (ii) except as provided in the foregoing clause (i), no other
shares of any capital stock of Harrington, or securities convertible or
exchangeable into or exercisable for any shares of capital stock of Harrington,
are issued, reserved for issuance or outstanding.
               (d) Other than its investment in Hellman & Friedman Investors AIV
I, L.P. and EBS Master LLC and the transactions contemplated by the
Reorganization Agreement, Harrington (i) has not conducted any business since
its formation and (ii) has no indebtedness or other liabilities.
               (e) All shares of Harrington Common Stock have been duly
authorized and validly issued, are fully paid and non-assessable and are not
subject to any pre-emptive rights.
          Section 1.9 Sub 2 Representations. Sub 2 hereby represents and
warrants that it has no assets and has not conducted any business since its
formation other than in connection with the transactions contemplated by the
Reorganization Agreement.
          Section 1.10 Emdeon Representations. Emdeon hereby represents and
warrants that the Emdeon Class A Stock to be issued in accordance with
Section 1.6(b) will be duly authorized by all necessary corporate action on the
part of Emdeon and, when issued in accordance with the terms hereof, will be
validly issued, fully paid and non-assessable.
          Section 1.11 Tax Matters. Emdeon and the Constituent Entities intend
for and will use all reasonable best efforts to cause the Merger to qualify as a
reorganization under Section 368(a) of the Internal Revenue Code of 1986, as
amended.

3



--------------------------------------------------------------------------------



 



ARTICLE II
CLOSING
          Section 2.1 The Closing. Promptly following the execution hereof, each
of the Constituent Entities shall deliver to the other evidence of the adoption
of this Agreement, and the approval of the Merger, by the requisite vote of its
members and stockholders, as applicable. Subject to such delivery, the
consummation of the Merger (the “Closing”) will take place at the offices of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New
York, New York 10019, on a date to be mutually agreed upon by the parties (the
“Closing Date”).
          Section 2.2 Closing Date Events. At the Closing, the Constituent
Entities shall cause the Certificate of Merger to be filed as provided in
Section 1.2.
ARTICLE III
MISCELLANEOUS
          Section 3.1 Counterparts. This Agreement may be executed in one or
more counterparts (which may be delivered by facsimile or electronic
transmission), all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of Emdeon, Sub 2 and Harrington and delivered to the other parties hereto.
          Section 3.2 Termination. Notwithstanding anything herein to the
contrary, this Agreement and the Merger may be terminated or abandoned by
agreement of each of Emdeon, Sub 2 and Harrington at any time prior to the
Effective Time.
          Section 3.3 Further Assurances. If at any time the Surviving Entity
shall consider or be advised that any further assignment or assurances in law
are necessary or desirable to vest in the Surviving Entity the title to any
property or rights of the Constituent Entities, the members and officers of the
Constituent Entities shall grant the members and officers of the Surviving
Entity a limited power of attorney to execute and make all such proper
assignments and assurances in law and to do all things necessary and proper to
thus vest such property or rights in the Surviving Entity, and otherwise to
carry out the purposes of this Agreement.
          Section 3.4 Governing Law. This Agreement and any disputes arising
under or related thereto shall be governed by and construed in accordance with
the internal laws of the State of Delaware applicable to agreements made and to
be performed entirely within such State, without regard to the conflicts of law
principles of such State.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement and
Plan of Merger to be duly executed as of the date first written above.

            EMDEON INC.
      By:   /s/ Gregory T. Stevens       Name:   Gregory T. Stevens      
Title:   Executive Vice President, General Counsel and Secretary       EBS
HOLDCO II, LLC
      By:   /s/ Gregory T. Stevens       Name:   Gregory T. Stevens      
Title:   Secretary    

[Signature Page to Agreement and Plan of Merger]

 



--------------------------------------------------------------------------------



 



            H&F HARRINGTON INC.
      By:   /s/ Allen R. Thorpe         Name:   Allen R. Thorpe        Title:  
Vice President     

[Signature Page to Agreement and Plan of Merger]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF MERGER
OF
H&F HARRINGTON INC.
(a Delaware corporation)
INTO
EBS HOLDCO II, LLC
(a Delaware limited liability company)
          Pursuant to the provisions of Section 18-209 of the Delaware Limited
Liability Company Act (the “Act”) and Section 264 of the Delaware General
Corporation Law (the “DGCL”), the undersigned DO HEREBY CERTIFY THAT:

1.   The name and jurisdiction of formation or organization of the entities that
are to merge (the “Constituent Entities”) are H&F Harrington Inc., a Delaware
corporation, and EBS Holdco II, LLC, a Delaware limited liability company.   2.
  An Agreement and Plan of Merger (the “Merger Agreement”) has been approved,
adopted, certified, executed and acknowledged by each of the Constituent
Entities in accordance with Section 18-209 of the Act and Section 264 of the
DGCL.   3.   The name of the surviving entity is EBS Holdco II, LLC (the
“Surviving Entity”).   4.   The executed Merger Agreement is on file at the
principal place of business of the Surviving Entity, the address of which is
3055 Lebanon Pike, Suite 1000, Nashville, Tennessee 37214.   5.   A copy of the
Merger Agreement will be furnished by the Surviving Entity, on request and
without cost, to any member of either of the Constituent Entities.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this certificate has been executed as of this 5th
day of August, 2009 by the undersigned.

            H&F HARRINGTON INC.
      By:           Name:           Title:        

[Signature Page to Certificate of Merger]

 



--------------------------------------------------------------------------------



 



            EBS HOLDCO II, LLC
      By:           Name:           Title:        

[Signature Page to Certificate of Merger]

 